        Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

ERIC MAYVILLE and JULIE MAYVILLE,

                                 Plaintiffs,                      COMPLAINT

                -against-                                         JURY TRIAL DEMANDED

FUTURE MOTION, INC.,

                                 Defendant.

------------------------------------------------------------------X

                Plaintiffs ERIC MAYVILLE and JULIE MAYVILLE, by their attorneys

HALPERIN & HALPERIN, P.C., complaining of the defendants herein, allege as follows:

                                               THE PARTIES

                1.       At all times hereinafter mentioned, plaintiffs ERIC MAYVILLE and

JULIE MAYVILLE were and still are citizens of the State of New York, residing in the Town

of Cortlandt, County of Westchester and State of New York (hereinafter “The Premises”).

                2.       Upon information and belief, at all times hereinafter mentioned,

defendant FUTURE MOTION, INC. was and still is a foreign corporation duly authorized to do

business in the State of New York, having its principal office for the transaction of business in

the City of Santa Cruz, County of Santa Cruz and State of California.

                3.       Upon information and belief, at all times hereinafter mentioned,

defendant FUTURE MOTION, INC. transacted and conducted business in the State of New

York.

                4.       Upon information and belief, at all times hereinafter mentioned,

defendant FUTURE MOTION, INC. derived substantial revenue from goods and products used
        Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 2 of 13



in the State of New York.

                 5.          Upon information and belief, at all times hereinafter mentioned,

defendant FUTURE MOTION, INC. expected or should have expected its acts to have

consequences within the State of New York and derived substantial revenue from interstate

commerce within the United States, and within the State of New York in particular.

                 6.          Upon information and belief, at all times hereinafter mentioned,

Defendant FUTURE MOTION, INC. was in the business of designing, selling, manufacturing

and/or distributing products for the purpose of sale and use to the general public.

                                        JURISDICTION & VENUE

                 7.          This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. Section 1332(a)(1), as a consequence of the fact that the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is between citizens of the

State of New York and citizens or subjects of a foreign State.

                 8.          This Court has personal jurisdiction over the defendants herein because

defendants transact business within the State of New York and this district; have availed

themselves of the privilege of conducting activities within the State of New York and this

district; and have engaged in the activities giving rise to this lawsuit within the State of New

York and this district.

                 9.          Venue is appropriate in this Court pursuant to 28 U.S.C. Section

1391(a)(b) because defendants maintain offices within this district and/or are transacting

business in this district; and a substantial part of the events or omissions giving rise to the claim

occurred in this district.


                                                        2
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 3 of 13



                         AS AND FOR A FIRST, SEPARATE & DISTINCT
                                    CAUSE OF ACTION
                          ON BEHALF OF PLAINTIFF ERIC MAYVILLE
                                      (NEGLIGENCE)

                 10.      Plaintiffs repeat, reiterate and reallege each and every allegation set

forth in paragraphs “1" through “9" with the same force and effect as though fully set forth at

length herein.

                 11.      Upon information and belief, at all times hereinafter mentioned,

defendant FUTURE MOTION, INC. designed and manufactured, offered for sale, sold and

delivered to plaintiff ERIC MAYVILLE directly, a self-balancing electric board/recreational

personal transporter, often described as an electric skateboard known as a “Onewheel+,”

(hereinafter “Onewheel+”).

                 12.      On or about December 9, 2017 at approximately 10:00 P.M., while

plaintiff ERIC MAYVILLE was riding the Onewheel+ on the driveway upon his residence

known by the street address 62 Rocky Ridge in the Town of Cortlandt, County of Westchester

and State of New York, in accordance with the packaged instructions, the Onewheel+, without

notice, suddenly and unexpectedly shut off while in motion causing said plaintiff to be ejected

from the Onewheel+, and which fall caused said plaintiff to sustain the serious injuries

hereinafter set forth.

                 13.      Defendant FUTURE MOTION, INC., its agents, servants and/or

employees were reckless, careless and negligent in, among other things, that they failed and

omitted to design, manufacture and sell a product that was reasonably safe; failed and omitted

to adequately test the Onewheel+; failed and omitted to adequately warn plaintiff ERIC



                                                      3
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 4 of 13



MAYVILLE of the risks and dangers associated with the use of the Onewheel+; failed and

omitted to test and explore reasonable and more safe alternative devices; failed and omitted to

employ adequately skilled personnel to design, manufacture, make, offer and/or deliver a

product having a properly designed and constructed means of supporting a rider such that those

persons properly using the Onewheel+ would not be ejected by a sudden shutoff; and the

defendant FUTURE MOTION, INC, its agents, servants and/or employees, knew or should

have known that a consumer would and could be injured if such device were not properly

designed and constructed; failed and omitted to properly, reasonably and adequately design,

make and manufacture the Onewheel+ in that it would shut off suddenly and without a warning

while in motion when the battery was low; failed and omitted to properly, reasonably and

adequately design, make and manufacture the Onewheel+ in that it would fail to balance while

in motion without a warning; failed and omitted to properly, reasonably and adequately design,

make and manufacture the Onewheel+ in that it would suddenly and without warning tip

forward while in motion and eject riders such as plaintiff ERIC MAYVILLE herein; failed and

omitted to properly, reasonably and adequately design, make and manufacture the Onewheel+

so that it would display the battery charge level without the use of a separate device such as a

smartphone; and the defendant FUTURE MOTION, INC, its agents, servants and/or employees,

knew or should have known that a consumer would and could be injured because of the failure

to warn of low battery or in other ways display the battery charge level; failed and omitted to

warn plaintiff ERIC MAYVILLE of foreseeable dangers of using the Onewheel+; failed and

omitted to warn plaintiff ERIC MAYVILLE and others by suitable supervision, warnings,

instructions, brochures, pamphlets concerning the proper use of the Onewheel+, and the fact


                                                    4
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 5 of 13



that no function was installed on the device to warn or display of a low battery; failed and

omitted to properly test and inspect the Onewheel+; failed and omitted to apprehend and

comprehend a potentially imminent dangerous, hazardous and perilous accident situation, and

failed to take the necessary steps to remedy the same; and in otherwise being careless and

negligent.

                 14.      Upon information and belief, the Onewheel+ was defective when it

left the control of defendant FUTURE MOTION, INC; and plaintiff ERIC MAYVILLE could

not, by the exercise of reasonable care, have detected or discovered the defect.

                 15.      Plaintiff ERIC MAYVILLE was seriously injured when using the

Onewheel+ in the manner normally intended for its use solely as a consequence of the

negligence of defendant FUTURE MOTION, INC. in designing, manufacturing and selling a

defective product.

                 16.      The accident and the personal injuries to plaintiff ERIC MAYVILLE

resulting therefrom were caused through and by reason of the negligence of defendant

FUTURE MOTION, INC., by and through its agents, servants and/or employees, with no

negligence on the part of the plaintiffs herein contributing thereto.

                 17.     As a foreseeable, direct and proximate result of the wrongful acts and

omissions of defendant FUTURE MOTION, INC., plaintiff ERIC MAYVILLE was caused to

sustain serious, severe and painful personal injuries, was rendered sick, sore, lame, disabled,

and otherwise infirm, suffering internal injuries, physical pain, and mental anguish; was

compelled to seek medical care and attention, incurring expenses in connection therewith, in an

attempt to rectify and remedy his sick, sore, lame, and disabled condition; was caused to


                                                      5
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 6 of 13




undergo numerous surgical procedures; was caused to be incapacitated from his employment

and usual activities; was caused to experience severe physical and psychological pain, suffering,

required surgery and treatment, incurred expenses, lost earnings, shortened life expectancy, and

in other respects, was damaged.

                 18.     By reason of the foregoing, plaintiff ERIC MAYVILLE has been

damaged in an indeterminate sum of not less than Ten Million ($10,000,000.00) Dollars.

                       AS AND FOR A SECOND, SEPARATE & DISTINCT
                                    CAUSE OF ACTION
                         ON BEHALF OF PLAINTIFF ERIC MAYVILLE
                                   (FAILURE TO WARN)

                 19.     Plaintiffs repeat, reiterate and reallege each and every allegation set

forth in paragraphs “1" through “18" with the same force and effect as though fully set forth at

length herein.

                 20.     Defendant FUTURE MOTION, INC. developed, tested, assembled,

manufactured, packaged, labeled, prepared, distributed, marketed, supplied, and/or sold the

Onewheel+ in the course of its business and continued to do so.

                 21.     Defendant FUTURE MOTION, INC. did in fact develop, test, assemble,

manufacture, package, label, prepare, distribute, market, retail, supply, and/or sell the

Onewheel+, including the distribution of promotional materials, publicity, and/or information

to plaintiff ERIC MAYVILLE, including but not limited to, the information printed on the

instructions for use, labeling, and/or packaging.

                 22.     Defendant FUTURE MOTION, INC. expected the Onewheel+ to reach



                                                     6
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 7 of 13




consumers in the State of New York, including plaintiff ERIC MAYVILLE without substantial

change in the condition.

                  23.      Defendant FUTURE MOTION, INC. failed to adequately warn the

public, including plaintiff ERIC MAYVILLE, of the risk of suffering the type and manner of

injuries suffered by plaintiff ERIC MAYVILLE, which risks and/or dangers were known or

should have been known to defendant.

                  24.      The Onewheel+, and the sales and promotional materials, developed,

tested, assembled, manufactured, packaged, labeled, prepared, distributed, marketed, retailed,

supplied, and/or sold by defendant FUTURE MOTION, INC. were defective, including one or

more of the following particulars:

                           a.     The Onewheel+ was not properly designed and constructed to

support a rider such that those persons properly using the Onewheel+ would not be ejected by a

sudden shutoff;

                           b.     The Onewheel+ was not properly designed and constructed so

that it would shut off suddenly and without a warning while in motion when the battery was

low;

                           c.     The Onewheel+ was not properly designed and constructed so

that it would fail to balance while in motion without a warning;

                           d.     The Onewheel+ was not properly designed and constructed so

that it would suddenly and without warning tip forward and eject riders while in motion such

as plaintiff ERIC MAYVILLE herein;


                                                    7
          Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 8 of 13




                         e.      The Onewheel+ was not properly designed and constructed to

display the battery charge level without the use of a separate device such as a smartphone;

                25.      The Onewheel+, manufactured by defendant FUTURE MOTION, INC.,

was sold to plaintiff ERIC MAYVILLE and was unreasonably dangerous when sold due to the

possibility of stopping suddenly and without warning while in motion.

                26.      As a direct and proximate result of defendant’s failure to adequately

warn of this risk, plaintiff ERIC MAYVILLE has suffered damages including injury, and

physical and mental pain and suffering.

                27.      Plaintiff ERIC MAYVILLE has also incurred expenses and economic

losses.

                28.      Defendant FUTURE MOTION, INC. failed to adequately warn plaintiff

ERIC MAYVILLE. Defendants and each of them knew the Onewheel+ designed, marketed,

manufactured, sold, and distributed by said defendant was defective and not reasonably safe,

thereby showing complete indifference to or conscious disregard for plaintiff ERIC

MAYVILLE’s safety and the safety of the general public.

                29.      As a foreseeable, direct and proximate result of the wrongful acts and

omissions of defendant FUTURE MOTION, INC., plaintiff ERIC MAYVILLE was caused to

sustain serious, severe and painful personal injuries, was rendered sick, sore, lame, disabled,

and otherwise infirm, suffering internal injuries, physical pain, and mental anguish; was

compelled to seek medical care and attention, incurring expenses in connection therewith, in an

attempt to rectify and remedy his sick, sore, lame, and disabled condition; was caused to


                                                     8
       Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 9 of 13




undergo numerous surgical procedures; was caused to be incapacitated from his employment

and usual activities; was caused to experience severe physical and psychological pain, suffering,

required surgery and treatment, incurred expenses, lost earnings, shortened life expectancy, and

in other respects, was damaged.

                 30.     By reason of the foregoing, plaintiff ERIC MAYVILLE has been

damaged in an indeterminate sum of not less than Ten Million ($10,000,000.00) Dollars.

                       AS AND FOR A THIRD, SEPARATE & DISTINCT
                                   CAUSE OF ACTION
                        ON BEHALF OF PLAINTIFF ERIC MAYVILLE
                                (BREACH OF WARRANTY)

                 31.     Plaintiffs repeat, reiterate and reallege each and every allegation set

forth in paragraphs “1" through “30" with the same force and effect as though fully set forth at

length herein.

                 32.     Defendant FUTURE MOTION, INC. breached its implied warranty of

merchantability and fitness for a particular purpose in that Onewheel+ was not of merchantable

quality, nor was it fit for the use for which it was intended.

.                33.     As a foreseeable, direct and proximate result of the wrongful acts and

omissions of defendant FUTURE MOTION, INC., plaintiff ERIC MAYVILLE was caused to

sustain serious, severe and painful personal injuries, was rendered sick, sore, lame, disabled,

and otherwise infirm, suffering internal injuries, physical pain, and mental anguish; was

compelled to seek medical care and attention, incurring expenses in connection therewith, in an

attempt to rectify and remedy his sick, sore, lame, and disabled condition; was caused to



                                                      9
      Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 10 of 13




undergo numerous surgical procedures; was caused to be incapacitated from his employment

and usual activities; was caused to experience severe physical and psychological pain, suffering,

required surgery and treatment, incurred expenses, lost earnings, shortened life expectancy, and

in other respects, was damaged.

                 34.     By reason of the foregoing, plaintiff ERIC MAYVILLE has been

damaged in an indeterminate sum of not less than Ten Million ($10,000,000.00) Dollars.

                       AS AND FOR A FOURTH, SEPARATE & DISTINCT
                                    CAUSE OF ACTION
                         ON BEHALF OF PLAINTIFF ERIC MAYVILLE
                                   (STRICT LIABILITY)

                 35.     Plaintiffs repeat, reiterate and reallege each and every allegation set

forth in paragraphs “1" through “34" with the same force and effect as though fully set forth at

length herein.

                 36.     The Onewheel+ designed, marketed, manufactured, and distributed by

defendant FUTURE MOTION, INC. was defective and not reasonably safe.

                 37.     Plaintiff ERIC MAYVILLE was using the Onewheel+ in a reasonable

and proper manner and in accordance with the packaged instructions; and as a consequence,

defendant FUTURE MOTION, INC. is strictly liable in connection with the design and

manufacture of the Onewheel+, as aforesaid.

.                38.     As a foreseeable, direct and proximate result of the wrongful acts and

omissions of defendant FUTURE MOTION, INC., plaintiff ERIC MAYVILLE was caused to

sustain serious, severe and painful personal injuries, was rendered sick, sore, lame, disabled,



                                                    10
      Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 11 of 13




and otherwise infirm, suffering internal injuries, physical pain, and mental anguish; was

compelled to seek medical care and attention, incurring expenses in connection therewith, in an

attempt to rectify and remedy his sick, sore, lame, and disabled condition; was caused to

undergo numerous surgical procedures; was caused to be incapacitated from his employment

and usual activities; was caused to experience severe physical and psychological pain, suffering,

required surgery and treatment, incurred expenses, lost earnings, shortened life expectancy, and

in other respects, was damaged.

                 39.     By reason of the foregoing, plaintiff ERIC MAYVILLE has been

damaged in an indeterminate sum of not less than Ten Million ($10,000,000.00) Dollars.

                       AS AND FOR A FIFTH, SEPARATE & DISTINCT
                                  CAUSE OF ACTION
                        ON BEHALF OF PLAINTIFF JULIE MAYVILLE

                 40.     Plaintiffs repeat, reiterate and reallege each and every allegation set

forth in paragraphs “1" through “39" with the same force and effect as though fully set forth at

length herein.

                 41.     At all times hereinafter mentioned, plaintiff JULIE MAYVILLEwas and

still is the lawfully wedded wife of plaintiff ERIC MAYVILLE and she was at all such times

living, consorting and cohabiting with her said husband.

                 42.     By reason of said injuries to plaintiff ERIC MAYVILLE, her husband,

plaintiff JULIE MAYVILLE has suffered mental anguish by being forced to witness her

husband’s subsequent suffering whereby her own nerves and health have been seriously and

permanently shocked, weakened and impaired, and by reason of the physical and mental


                                                    11
      Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 12 of 13




condition of her husband and she still continues to suffer in mind and body, and has been

deprived of the services of her husband and his care, protection, consideration, companionship,

aid, solace and society, and has been required to remain at home for long periods of time,

denying herself to friends and relatives, and upon information and belief the aforesaid

conditions will necessarily continue for a long time to come.

                43.     By reason of the foregoing, plaintiff JULIE MAYVILLE has been

damaged in an indeterminate sum of not less than FIVE MILLION ($5,000,000.00) DOLLARS.

                                          JURY DEMAND

                44 .    Plaintiffs hereby demand trial by jury.

                                                RELIEF

                WHEREFORE, plaintiff demands judgment against defendants, as follows:

                1.      On the First Cause of Action against defendant FUTURE MOTION,

INC. for compensatory and punitive damages in an indeterminate sum of not less than Ten

Million ($10,000,000.00) Dollars;

                2.      On the Second Cause of Action against defendant FUTURE MOTION,

INC. for compensatory and punitive damages in an indeterminate sum of not less than Ten

Million ($10,000,000.00) Dollars;

                3.      On the Third Cause of Action against defendant FUTURE MOTION,

INC. for compensatory and punitive damages in an indeterminate sum of not less than Ten

Million ($10,000,000.00) Dollars;

                4.      On the Fourth Cause of Action against defendant FUTURE MOTION,

                                                   12
Case 7:20-cv-05296 Document 1 Filed 07/10/20 Page 13 of 13
